155 U.S. 354 (1894)
LAKE SUPERIOR SHIP CANAL, RAILWAY AND IRON COMPANY
v.
CUNNINGHAM.
No. 49.
Supreme Court of United States.
Argued November 2, 5, 1894.
Decided December 10, 1894.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF MICHIGAN:
*371 Mr. John F. Dillon, (with whom was Mr. Daniel H. Ball on the brief,) for plaintiff in error.
Mr. Don M. Dickinson for defendant in error.
MR. JUSTICE BREWER delivered the opinion of the court.
The act of June 3, 1856, was a grant in præsenti, and when by the filing of the map of definite location the particular tracts were identified, the title to those lands was vested in the State of Michigan, to be disposed of by it in aid of the construction of a railroad between Ontonagon and the Wisconsin state line. The lands were withdrawn from the public domain, and no longer open to settlement by individuals for preëmption *372 or other purposes. Although there was a provision for the forfeiture of the lands if the road was not completed within ten years, such provision was a condition subsequent, which could be enforced only by the original grantor, the United States. And until, in some appropriate method, it asserted its right of forfeiture, the title remained in the State of Michigan or the corporations upon which, from time to time, it conferred the benefit of the grant. Schulenberg v. Harriman, 21 Wall. 44; United States v. Southern Pacific Railroad, 146 U.S. 570; United States v. Northern Pacific Railroad, 152 U.S. 284. The case of Schulenberg v. Harriman is exactly in point. In that case was considered a land grant to the State of Wisconsin  a grant with a provision for forfeiture of the lands on a failure to construct the road. After a full consideration of the question, Mr. Justice Field, delivering the opinion of the court, summed up the result in these words: "In the present case no action has been taken either by legislation or judicial proceedings to enforce a forfeiture of the estate granted by the acts of 1856 and 1864. The title remains, therefore, in the State as completely as it existed on the day when the title by location of the route of the railroad acquired precision and became attached to the adjoining alternate sections."
Again, the grant made by the act of June 3, 1856, to the State of Michigan contemplated separate railroads from Ontonagon to the state line, and from Marquette to the state line. This is obvious from the language of the act. The legislature of the State of Michigan treated it as such, and conferred the grant on two separate corporations. And this distinction has since been recognized again and again, both by the State and United States, down to and including the confirmatory act of Congress of March 2, 1889, in which the "Ontonagon and Brule River Railroad Company" is mentioned as one of the companies whose rights were not to be prejudiced by the forfeiture.
Prior to the act of Congress of March 2, 1889, there was on the part of the United States no legislative or judicial proceeding looking to a forfeiture of these lands, or a retransfer *373 of them to the United States. Up to that time, therefore, they remained the property of the State of Michigan, to be used by it in aid of the construction of a railroad between Ontonagon and the Wisconsin state line. Whatever changes were made by the State as to the beneficiary of such grant, whatever releases may have been executed by any such beneficiary to the State, they in no manner operated to retransfer the lands to the United States. It is true that the governor of the State at one time executed a formal release of them to the United States, but such release was beyond his power. The only authority which he had in the matter was that conferred by the resolution of the legislature of the State of Michigan of February 21, 1867, which described other lands. Indeed, the instrument which the governor executed, in terms referred to that legislation as his authority, so that no one, after examination, could have been misled.
Further, the grant to the State of Michigan was to aid in the construction of a railroad. Affirmatively, it was declared in the acts of Congress that the lands should be applied by the State to no other purpose. Even if there had been no such express declaration, such a limitation would be implied from the declaration of Congress that it was granted for the given purpose. As the State of Michigan had no power to appropriate these lands to any other purposes, certainly no act of any executive officer of the State could accomplish that which the State itself had no power to do.
The railroad grant, the filing of the map of definite location, and the certification of the lands to the State were all before the canal grant, so that at that time these lands were identified, separated from the public domain, appropriated to a particular purpose, and not to be considered as within the scope of any subsequent grant by Congress, unless in terms made so. General terms in a subsequent grant are always held to not include lands embraced within the terms of the prior grant. Even a patent may be declared void if issued for lands theretofore reserved from sale. This is the settled rule of this court. Wilcox v. Jackson, 13 Pet. 498; Stoddard v. Chambers, 2 How. 284; Bissell v. Penrose, 8 How. *374 317; Minter v. Crommelin, 18 How. 87; Easton v. Salisbury, 21 How. 426; Reichart v. Felps, 6 Wall. 160; Morton v. Nebraska, 21 Wall. 660; Shepley v. Cowan, 91 U.S. 330; Leavenworth, Lawrence &c. Railroad v. United States, 92 U.S. 733; Newhall v. Sanger, 92 U.S. 761; Sherman v. Buick, 93 U.S. 209; Smelting Co. v. Kemp, 104 U.S. 636; Steel v. Smelting Co., 106 U.S. 447; Reynolds v. Iron Silver Mining Co., 116 U.S. 687; Wright v. Roseberry, 121 U.S. 488; Doolan v. Carr, 125 U.S. 618.
From these cases we make these two quotations, as clearly setting forth the law applicable to this question. In Smelting Company v. Kemp (supra) it was said, p. 641:
"Of course, when we speak of the conclusive presumptions attending a patent for lands, we assume that it was issued in a case where the department had jurisdiction to act and execute it; that is to say, in a case where the lands belonged to the United States, and provision had been made by law for their sale. If they never were public property, or had previously been disposed of, or if Congress had made no provision for their sale, or had reserved them, the department would have no jurisdiction to transfer them, and its attempted conveyance of them would be inoperative and void, no matter with what seeming regularity the forms of law may have been observed."
And in Doolan v. Carr, p. 624:
"There is no question as to the principle that where the officers of the government have issued a patent in due form of law, which on its face is sufficient to convey the title to the land described in it, such patent is to be treated as valid in actions at law, as distinguished from suits in equity, subject, however, at all times to the inquiry whether such officers had the lawful authority to make a conveyance of the title. But if those officers acted without authority; if the land which they purported to convey had never been within their control, or had been withdrawn from that control at the time they undertook to exercise such authority, then their act was void  void for want of power in them to act on the subject-matter of the patent, not merely voidable."
*375 Counsel for plaintiff in error cite several cases in which, power having been given to the Secretary of the Interior to determine a question of fact, his determination thereof, as expressed by the issue of a patent, was held conclusive. The latest of those cases is Barden v. Northern Pacific Railroad, 154 U.S. 288, in which the rule was thus stated, p. 327:
"It is the established doctrine, expressed in numerous decisions of this court, that wherever Congress has provided for the disposition of any portion of the public lands, of a particular character, and authorizes the officers of the Land Department to issue a patent for such land upon ascertainment of certain facts, that department has jurisdiction to inquire into and determine as to the existence of such facts, and in the absence of fraud, imposition, or mistake, its determination is conclusive against collateral attack."
That case fully illustrates the extent to which the rule goes. The grant to the Northern Pacific was of lands "non-mineral," and it was held that it was a question of fact whether lands were mineral or non-mineral, and that question of fact was for the determination of the Land Department, and when determined by it, conclusively settled. But those cases are not pertinent, for here there was no question of fact to be determined. Long prior to any legislation respecting the canal grant the lands granted to the Ontonagon Company had been identified and set apart. The record thereof was in the office of the Land Department. By that identification and certification those lands were absolutely separated from the public domain, and as fully removed from the control of the Land Department as though they had been already patented to the State. And whether those lands were or were not returned to the United States, and released from the burden of that grant, was not a question of fact, but one of law, and depended upon the construction to be given to the resolution of the State of Michigan of February 21, 1867.
Much reliance is placed by counsel in brief and argument upon the "obvious intent" and the "general understanding." It is said that, as indicated by the provisions of the two acts of June 3, 1856, the original plan was the construction of a *376 main line from Fond du Lac northerly to the state line, and thence in two branches to Marquette and Ontonagon, on Lake Superior; that when this plan was changed, and the route from Fond du Lac to the state line abandoned and a new route farther eastward substituted in its place, it was to be expected that the original branches would likewise be changed to something to connect with the new main line; that it cannot be supposed that Congress would contemplate the building of a road from Ontonagon southerly to the Wisconsin state line, with no connections at that place with any other road, and that hence, although only the Marquette line is mentioned in the resolutions of Congress and of the state legislature as abandoned, etc., both the Marquette and Ontonagon branches must have been intended. It is insisted that all parties, the railroad companies, the State, and the Land Department of the United States, so understood the scope of the resolutions, and acted upon that understanding. But it does not follow, because the main line in Wisconsin was moved eastward, that Congress deemed it unwise or unnecessary to attempt to reach the waters of Lake Superior at Ontonagon. It may have supposed that the aid already granted to the Ontonagon line, and which it did not in terms disturb, was sufficient to insure its construction to a junction with the new main line; or, it may have thought that a line simply opening that part of the State of Michigan to the waters of Lake Superior deserved Congressional aid. In the original act granting aid to the State of Michigan four lines or roads are named in a single sentence. When Congress, by subsequent legislation, selects one only of those lines, and relocates that, it is going very far to say that Congress must have intended to abandon one or all of the other three, and to withdraw the aid which it had granted for their construction. Neither can it be said that there has been any "general understanding." True, the Northwestern Railway Company, when called upon, executed to the State a release of its interest in the lands granted to aid in the building of the Ontonagon line, but that might well be because it had no thought of constructing any such line, and had no desire to hold on to a grant which it did *377 not intend to use. It may be conceded that there has been some confusion in the rulings of the department, and in the action of the state officials. Nevertheless there has been no uniform interpretation of the condition of things as is claimed by counsel. On the contrary, there were frequent assertions of right by the State; efforts by it to utilize the grant to the Ontonagon Company in the construction of the proposed road. It cannot be said that there has been general acquiescence in one interpretation. So, after all, as there is no pretence of any proceeding in the way of forfeiture by the United States prior to the act of March 2, 1889, the question must depend upon the scope and effect of the action of the legislature of the State of Michigan; and that, as we have seen, only contemplated a release of the grant so far as it was to aid in the construction of the Marquette and State Line road.
It follows from these considerations that at the time of the passage of the act of March 2, 1889, neither the plaintiff nor defendant had any right or title to the tract in controversy. It, like other lands within the Ontonagon grant, belonged to the State of Michigan, to be disposed of by that State only in aid of the construction of a railroad, and subject to forfeiture by the United States for failure to construct the road.
We come, therefore, to the final question, and that is, the true construction of the act of March 2, 1889.
The first section simply declares a forfeiture of the lands opposite to and coterminous with the uncompleted portion of any railroad in aid of which the grant of 1856 was made. So far as the parties to this controversy are concerned, that is the whole significance of the section. As to them it grants nothing and withdraws nothing. And as at the time of the passage of the act neither settler nor company had any right or title to the lands, if this were the only section it would operate simply to resume the title to the United States, clear the lands of all pretence of adverse claims, and add them to the public domain, to be thereafter disposed of as other public lands are disposed of. The second and third sections are the troublesome parts of the act, and it must be conceded that the true construction is not altogether obvious, and yet when *378 the situation as it existed and as it was known to Congress is considered, the meaning can be satisfactorily discerned. Some of the lands had been selected and certified to the State of Michigan by the officers of the Land Department in part satisfaction of the canal grant. Some were occupied by settlers claiming the right of preëmption and homestead, and of these some were lands which had been selected and certified to the State. Possibly some were claimed by the State, or individuals under the Swamp Land Act, or other acts of Congress. Congress knew that these lands, the title to which it was purposing to resume discharged of all right on the part of the State of Michigan to use them in aid of the construction of a railroad, were already subject to other and conflicting claims, of no legal validity, yet of a character justifying consideration. Under those circumstances, with the view of securing an equitable adjustment of these conflicting claims, it enacted the second and third sections of this act. It will be more convenient to consider the third section first. That recognizes that certain of these lands had "heretofore been disposed of by the proper officers of the United States or under state selections in Michigan confirmed by the Secretary of the Interior, under color of the public land laws," and declares that if the "consideration received therefor is still retained by the government," the title of the lands thus disposed of "shall be and is hereby confirmed." Now, there had been, as appears, state selections in Michigan of a portion of these lands for the canal company, which selections had been confirmed by the Secretary of the Interior, and such selections were made under color of the acts of Congress making the canal grant. This makes a case apparently within the scope of the confirmation. But this is denied, because, first, the selections were under color of special grants to aid in the construction of the canal, and not under color of the general laws in respect to the disposal of public lands; and, secondly, because the government received no consideration therefor, and of course cannot be said to still retain that which it never received. This view is, as is claimed, also supported by the proviso immediately following, to wit, "that *379 where the original cash purchasers are the present owners," etc., as though the confirmation was intended to apply to those only who had paid money to the government, and in that way had obtained a claim of title to the lands. There is some force to this contention, but we think it places too narrow a construction upon the language. It does not appear from this record, except inferentially from a letter of the Commissioner of the General Land Office, that there were any selections of lands within the railroad grant made by the State otherwise than in attempted satisfaction of the canal grant, and we are not aware of any act of Congress granting lands to the State of Michigan for any purpose, cash considerations for which were to be paid by the State, or received by the general government; while it does appear that the attention of Congress was called to the fact that selections had been made by the State and confirmed by the Secretary of the Interior of lands within this railroad grant for the purpose of satisfying the canal grant. The language must be understood as intended by Congress to be applicable to the state of facts as it existed and was known to exist, and not to a state of facts which did not and could not exist. Hence the term "public land laws," fairly construed, refers not simply to the statutes making general disposition of the public domain, but to any laws of Congress, special or general, by which public lands were disposed of. So the phrase, "where the consideration received therefor is still retained by the government," is satisfied whenever the conditions of the attempted conveyances have been fully complied with. Thus, if any of the lands had been disposed of by the proper officers of the government to individuals under the homestead laws, it could properly be held that the consideration received for such conveyances was still retained by the government, although, in fact, no money had been paid; for the consideration which the government had provided for the conveyance of such lands was the actual occupation by the homesteader for the specified period. It will be difficult to discover any equitable reason why a preëmption claim should be confirmed and a homestead claim disallowed. In like manner, where a *380 grant was made to the State in aid of the construction of some work of a public or quasi-public character, the construction of the work is the consideration of the grant, and when that is accomplished the consideration is received and retained by the government. Here it appears from the testimony that the canal was completed, and, therefore, the consideration of the grant was received and retained by the government. Any other construction than this would leave the provision as to state selections in Michigan, confirmed by the Secretary of the Interior, without significance. So, also, the proviso as to original cash purchasers is not to be taken as implying that the confirmation only extends to cash purchases, but, as making a further limitation as to some of those in whose behalf the confirmation is proposed, to wit, those who were cash purchasers and are still owners, the limitation being that as to them the act shall be operative only when, as is said, the Secretary of the Interior shall be satisfied that they purchased without fraud, and in the belief that they were obtaining valuable title from the United States. In other words, the rule of bona fides was applied to lands still held by the original cash purchaser. This, by implication, excluded from its operation lands held by proper conveyances without notice from the original purchasers. And this is the ordinary limit of the application of the rule of bona fides. It was, doubtless, deemed unnecessary to make a like provision as to state selections because fraud could not be imputed to the State. This construction, and this alone, gives operative force to all the clauses of this confirmatory clause as applied to the actual facts of the case, and should be received as the true construction. By this confirmatory clause, therefore, the title of the canal company was confirmed as to the lands selected and certified, with the approval of the Secretary of the Interior, in satisfaction of the canal grant.
The only limitation upon this confirmation is found in the closing sentence of that section. That provides that this confirmation shall not extend to any tracts "upon which there were bona fide preëmption or homestead claims on the first day of May, 1888, arising or asserted by actual occupation of *381 the land under color of the laws of the United States, and all such preëmption and homestead claims are hereby confirmed." Evidently, the intent of Congress was that in all cases of a conflict between a selection in aid of the canal grant and the claims of any settler, the confirmation should depend upon the state of things existing at a named date, to wit, May 1, 1888, that date being about ten months prior to the passage of the act. If at that time there were no bona fide preëmption or homestead claims upon any particular tract the title of the canal company was confirmed. If, on the other hand, there was then a bona fide preëmption or homestead claim, arising or asserted by actual occupation of the land under color of the laws of the United States, such preëmption or homestead claim was to have preference, and was confirmed. It was the purpose to not leave open to dispute between the parties any question as to the relative equities of their claims, but to fix a precise time, and to describe with particularity the conditions which must exist at that time in order to give the one priority over the other. As there could be no valid transfer of a preemption or homestead claim, it was unnecessary to distinguish between such claimants and their grantees as was previously done in respect to cash purchasers. The claim of any settler coming within the scope of this clause was declared by it prior to the claim of the canal company, and was also as against the United States confirmed. So that, in any dispute which in this case arises, we must look to the condition of things on the 1st of May, 1888, in order to determine whether the defendant's homestead claim or the certification to the canal company was confirmed.
Before passing to an inquiry as to this question of fact, it is necessary to refer to those provisions of section 2 which, it is insisted, are inconsistent with that confirmation of the canal selections which we have seen was the purpose of the fore part of section 3. Section 2, after clauses which have no bearing upon this question, names three distinct matters, which it is said are not to be construed as prejudiced by "this act." First, "any right of the Portage Lake Canal Company, or the Ontonagon and Brule River Railroad Company, or any person *382 claiming under them to apply hereafter to the courts or to Congress for any legal or equitable relief to which they may now be entitled." It will be borne in mind that it is "this act"  not the forfeiture, not the confirmation, nor any separate provision of the act, but the act as a whole, including therein both forfeiture and confirmation, which is not to work any prejudice. Obviously the clause quoted does not exclude the idea of some confirmation, but means simply that neither forfeiture nor confirmation, nor any other provision in the act, shall be construed as a final settlement of all the claims, legal and equitable, of the companies or their grantees. If, for instance, the canal company, accepting the confirmation provided by section 3, should fail of getting all the lands selected and certified to it, and so receiving the full amount of the grant, (as from the conclusion we have reached in this particular case it seems that it does,) then its acceptance is not to be taken as an estoppel against any subsequent claim to Congress for the deficiency caused thereby. So if, between any of the parties affected by this confirmation, there should be controversies in which on the part of one or the other there were any legal or equitable claims not arising out of this confirmatory legislation of Congress, they were not to be precluded from litigating such claims in the courts. In other words, the confirmation is in such a case to be regarded as nothing but a confirmation, and without further effect or significance.
The second matter which the act was not to prejudice was "any right of forfeiture, as hereby declared, or recovery of the United States in respect of any of the lands claimed by said companies." The meaning of this clause is not so clear. A reasonable construction is that all the provisions in the act, including both the forfeiture and the special confirmation named in section three, are not to prejudice any right of recovery which the United States may have as against any lands claimed by the companies. That is, if there be any lands within the scope of the original railroad grant of 1856, to which any or either of these companies make any claims, and which are not clearly protected by the confirmation mentioned *383 in the third section, the full rights of the government in respect to such lands may be enforced irrespective of such section. While the language is a little obscure, it ought not to be construed as denying the confirmation which seems to be granted by the third section, and those words in that, which are reasonably clear in their meaning, should not be overthrown by language of doubtful import like this. The only other construction would exclude the companies named from any benefit of the confirmatory provisions. This construction would, of course, compel an affirmance of this judgment as showing that the plaintiff had no title to the land, and was, therefore, in no position to question the defendant's possession.
The third matter is that the act shall not be construed "to the prejudice of the right of any person claiming adversely to said companies or their assigns, under the laws of the United States." This means that the confirmation to the companies shall not be taken as an attempt to invalidate any legal or equitable rights of any one as against such companies. If anything had happened through contract, or otherwise, giving to the individual a legal or an equitable claim as against the companies, such legal or equitable right was not to be affected by anything in this act. But that, so far from conflicting with the idea of a confirmation, rather assumes that there is one, and aims to determine its effect rather than deny its existence. There is, therefore, nothing in any of these provisions to overthrow the construction given to the third section, or which conflicts with the confirmation therein provided.
We pass, therefore, finally to the question of fact in respect to the defendant's homestead claim. It appears that he entered upon the lands in March, 1888, but did not attempt to make an entry in the land office until May 25, 1888. While the term "homestead claim" is sometimes used to denote the mere formal application at the local land office, obviously this is not the purport of the term as used in this section, for it is defined by the succeeding words, "arising or asserted by actual occupation of the land." This obviously includes cases in which the party was, on the 1st of May, 1888, in the actual *384 occupation of the land, with a view of making a homestead of it under the laws of the United States.
But it is said by the counsel for the company that it was not a bona fide homestead claim because at the time the defendant entered upon the land he understood that it was a part of a railroad grant. The testimony of the defendant is all that there is bearing upon the question of bona fides. And while it appears from his testimony that he understood at the time of his entry that it was land embraced within a railroad land grant, he also testifies that he expected that the grant would be removed and that he could then enter the land, and that he went there for the purpose of making it a home. Now, it may be true as a general proposition that a man cannot move upon land which he knows belongs to another and establish a bona fide claim by such wrongful entry, but we do not think that that rule is applicable to the case at bar. The sense in which "bona fide" is used in this clause is indicated by the provision in the one preceding as to cash purchasers. Their purchases were to be protected if made "without fraud and in the belief that they were thereby obtaining valid title from the United States." It does not appear that he knew the exact condition of the outstanding claims. If he did, he knew that this railroad grant had been outstanding thirty-two years, that the land was to be restored to the government if the road was not completed within ten years, and that twenty-two years had passed since the time fixed by Congress for the completion of the road, and nothing had been done. His expectation was (and under the circumstances not an unreasonable one) that Congress would at some near time interfere to remove all this outstanding claim. Under those circumstances, and in expectation of such removal, he enters upon the land. Can it be said that this entry and occupation was with a view of depriving anybody of title, or that it was, as against the company, a wrongful entry? If the construction contended for were accepted, it would exclude from the benefit of the act any settler upon these lands who knew that the land he entered upon was within the railroad grant. But legislation respecting public *385 lands is to be construed favorably to the actual settler, and the construction contended for by the canal company seems to us too narrow. If a party entering upon a tract, although he knew that it was within the limits of an old railroad grant, did so under the honest belief and expectation that that grant, if not technically extinguished by lapse of time, had remained so long unappropriated by any beneficiary that Congress would shortly resume it, and in that belief determined to make for himself a home thereon, with a view of perfecting his title under the land laws of the United States when the forfeiture should be finally declared, it must be held, we think, that he is, within the terms of this confirmatory act, a bona fide claimant of a homestead. The ruling of the Circuit Court was correct, and the judgment in favor of the defendant is
Affirmed.